Citation Nr: 1438862	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for left lower extremity neuropathy/radiculopathy.

3.  Entitlement to service connection for right lower extremity neuropathy/radiculopathy.

4.  Entitlement to service connection for left upper extremity neuropathy/radiculopathy.

5.  Entitlement to service connection for right upper extremity neuropathy/radiculopathy.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a head condition, to include headaches.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a cervical spine disability.

11.  Entitlement to service connection for a neuropsychiatric disability.

12.  Entitlement to service connection for a left ankle disability.

13.  Entitlement to service connection for a right ankle disability.

14.  Entitlement to service connection for a left hip disability.

15.  Entitlement to service connection for a right hip disability.

16.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from April 1958 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records to August 2010 have been associated with the claims file.  With the exception of hypertension, as of August 2010 the VA treatment records did not show a diagnosis of any of the disabilities for which he is claiming service connection.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, a finding that a disability has been present at any time during the claims period is sufficient to satisfy the requirement of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Veteran's VA treatment records from August 2010 to the present must be obtained in order to determine if there are current disabilities.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In regards to hypertension, the service treatment records show systolic blood pressure as high as 120 and diastolic blood pressure as high as 90.  Therefore, the Veteran should be scheduled for a VA examination to determine if the currently diagnosed disability is related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The adjudication of the service connection issues may impact whether the Veteran satisfies the requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for service connection and TDIU.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of his in-service and post-service symptomatology and the onset of these conditions.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to submit clarification from Nanette Ortiz, M.D. regarding her June 2009 statement.  She should state the Veteran's diagnoses and provide a rationale for any statement regarding whether they are related to service.

4.  Obtain the Veteran's VA treatment records from August 2010 to the present.

5.  Thereafter, arrange for the Veteran to undergo a VA examination.  The claims file must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should indicate whether there is a diagnosis of left or right lower and upper extremity neuropathy/radiculopathy, a head condition, to include headaches, left or right knee disability, cervical spine disability, neuropsychiatric disability, left or right ankle disability, left or right hip, or low back disability.

Then the examiner must opine as to whether the Veteran's hypertension or any other of the claimed disabilities that are present are at least as likely as not related to or had their onset in service.  

A complete rationale for all opinions must be provided.  The examiner is asked to comment on the June 2009 statement from Dr. Ortiz as well as any additional statement that is submitted.

If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and give a reasonable opportunity to respond.









The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

